Citation Nr: 1424324	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-32 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from December 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in November 2013.  A transcript of that hearing is of record.  

The Veteran also appealed a decision assigning an initial for posttraumatic stress disorder (PTSD), buy she withdrew that appeal in a written statement submitted in October 2010.  The Board will limit its consideration accordingly.  

The record in this case consists of the Veteran's paper claims files and an electronic records in Virtual VA.  
 
The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's tinnitus is etiologically related to her active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record reflects that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of her claim.  In addition, as explained below, the evidence of record is sufficient to substantiate this claim.  Therefore, no further development is required before the Board decides this claim.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In submitted statements and November 2013 hearing testimony, the Veteran indicated that she participated in honor guard ceremonies using an M-16 rifle without hearing protection.  She testified that she first noticed ringing in her ears while participating in these funerals.  In a February 2009 submission she stated that she participated in 90 to 100 funerals.  Service personnel records confirm her participation in honor guard ceremonies as supplementary voluntary duties.   The Veteran contends that she had excess noise exposure through these duties notwithstanding her primary military occupational specialty of administrative specialist.  Also at the November 2013 hearing, the Veteran's representative contended that noise exposure also occurred while the Veteran was assigned to air bases where loud aircraft operated.  

The Board has found the Veteran to be credible.  In addition, VA outpatient records show that the Veteran underwent an evaluation by an audiologist in January 2009.  The audiologist noted this in-service excessive noise exposure history as well as the Veteran's report that she had tinnitus since that time.  The audiologist assessed tinnitus associated with this in-service noise exposure.  

In light of the Veteran's credible statements and testimony and the competent evidence of a nexus between in-service noise exposure and the Veteran's current tinnitus, the Board concludes that service connection is warranted for the Veteran's tinnitus.


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran also contends that service connection is warranted for bilateral hearing loss because it is related to her in-service noise exposure.

At her hearing before the undersigned in November 2013, the Veteran testified to significant hearing difficulties, including difficulty hearing both low and high frequency noises.  However, the Veteran has not yet been afforded a VA examination for compensation purposes to address whether she has current hearing loss causally related to noise exposure in service.  She was evaluated by a VA audiologist in January 2009, but the audiologist failed to provide pure tone thresholds at specified decibel levels, as is required to assess whether current hearing loss disability is present pursuant to 38 C.F.R. § 3.385 (2013).  

Additionally, over five years have elapsed since that January 2009 evaluation.  Therefore, the Board finds that a current VA examination is required.  Moreover, development to obtain any outstanding records pertinent to the Veteran's claim should be completed. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any records documenting any post-service audiological evaluations of the Veteran that are not already of record.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current hearing loss. 

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should render an opinion as to whether there is a 50 percent or better probability that any hearing loss that is present is related to her active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


